Exhibit 10.7
ASSET EXCHANGE AGREEMENT
     THIS ASSET EXCHANGE AGREEMENT is made as of the 18th day of November, 2009,
by AURORA BANK FSB, a Federally chartered savings institution (“Aurora”) and
CAPITAL CROSSING PREFERRED CORPORATION, a Massachusetts corporation (“CCPC”).
Aurora and CCPC are sometimes referred to herein singly as a “Party” and
collectively as the “Parties”.
RECITALS
     This Agreement contemplates a transaction in which Aurora will transfer to
CCPC all of the Bank Loans described in the Bank Loan Schedule attached hereto
as Schedule A and in consideration for such transfer CCPC will transfer to
Aurora all of the REIT Loans described in the REIT Loan Schedule attached hereto
as Schedule B.
AGREEMENT
     In consideration of the mutual promises herein made, and in consideration
of the representations, warranties, and covenants herein contained, the Parties
agree as follows:
1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated.
     “Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, Claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, liabilities, obligations, taxes, liens, losses, reasonable
out-of-pocket expenses, and fees, including court costs and attorneys’ fees and
expenses.
     “Affiliate” means any Person that, directly or indirectly, controls, or is
controlled by or under common control with, another Person. For the purposes of
this definition, “control” (including the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities or by
contract or otherwise.
     “Aggregate Value” means the aggregate of the Exchange Purchase Price, and
as set forth on Schedule A for Bank Loans and Schedule B for REIT Loans.
     “Agreement” means this Asset Exchange Agreement and attachments hereto
including, without limitation, all schedules, exhibits and attachments to this
Agreement.
     “Allonge” means an allonge substantially in the form of Exhibit B to be
executed and delivered by the Transferor at Closing to sell, assign and transfer
a Note to the Transferee.

    “Asset” means any Loan.

-1-



--------------------------------------------------------------------------------



 



     “Asset File” means, with respect to each Asset, all Loan Documents and all
documents and correspondence relating to the origination, administration and
servicing of the Loan, to the extent same are available and held in the related
asset file in the possession of the Transferor, as of the Closing Date,
including, without limitation, relevant correspondence, legal opinions, leases,
rent rolls, contracts (management, service, repair, etc.), title insurance
policies, insurance policies and third party reports; as well as any electronic
data, e-files and databases to the extent that same include any of the items
listed above for each Asset and are reasonably available for transfer as part of
the Asset File.
     “Asset Group” means a group of two or more Loans, all of which either
(a) are secured by all or part of the same Loan Collateral, (3) are interrelated
by the fact that a default under one results in a default under one or more of
the others, or (c) have the same or similar Obligors.
     “Asset Repurchase Price” means, the Exchange Purchase Price, plus any
customary, reasonable and necessary “out of pocket” costs and expenses,
including reasonably incurred and paid protective advances, actually incurred by
the Transferee of an Asset during its ownership of such Asset in connection with
the collection, administration and servicing of such Asset, minus any principal
payments received by the Transferee of an Asset during its ownership of such
Asset.
     “Assignment” means an instrument in substantially the form of Exhibit C to
be executed, acknowledged and delivered by the Transferor subsequent to Closing
(as provided herein) to sell, assign and transfer the Mortgage securing an
individual Loan from the Transferor to the Transferee.
     “Assignment of Life Insurance” means an instrument in form and substance
satisfactory to the Transferee to be executed and delivered by the Transferor at
Closing which assigns to the Transferee the Transferor’s rights as secured party
under any life insurance policy securing a Loan.
     “Aurora” has the meaning set forth in the preface above.
     “Bank Loan” means a Loan owned on the date hereof by Aurora that is
identified on the Bank Loan Schedule.
     “Bill of Sale” means a bill of sale substantially in the form of Exhibit D
to be executed and delivered by the Transferor at Closing to sell, assign and
transfer to the Transferee all of the rights, title, and interests of the
Transferor in the Loans and Loan Documents related thereto and any payments
arising under such Loans and Loan Documents to the Transferee.
     “Business Day” means any day other than a Saturday, Sunday, Federal holiday
or state holiday in New York, or other day on which banks with offices in New
York and Massachusetts are authorized or required to be closed.
     “Call Provisions” has the meaning set forth in Section 7.04.
     “CCPC” has the meaning set forth in the preface above.

-2-



--------------------------------------------------------------------------------



 



     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et seq.
     “Certificate of Defect” means a certificate substantially in the form of
Exhibit E, with blanks appropriately completed, which shall identify an Asset
with respect to which the Transferee contends there is a material breach of a
representation or warranty of the Transferor contained in Section 4.
     “Claim” means any claim, Liability, proof of claim (including, without
limitation, a proof of claim filed in bankruptcy proceedings), demand, lien,
complaint, summons, legal, equitable or administrative action, suit,
investigation or proceeding of any nature, chose in action, damage, judgment,
order, injunction, decree, penalty or fine, and all losses, costs and expenses
relating to the foregoing (including, without limitation, attorney’s fees and
expenses).
     “Closing” means the closing of the transactions contemplated by this
Agreement in accordance with Section 2.02.
     “Closing Date” has the meaning set forth in Section 2.02.
     “Closing Documents” means all documents that under the terms of this
Agreement are required to be delivered by Aurora or CCPC at Closing.
     “Closing Statement” means the document substantially in the form of
Exhibit A attached hereto and incorporated herein, to he prepared by Aurora and
executed by Aurora and CCPC at Closing.
     “Cure Period” means, with respect to a Defective Asset, the period of
30 days commencing on the date the Transferor delivers to the Transferee a
response to a Certificate of Defect with respect to such Defective Asset in
accordance with Section 7.03(b) hereof, which period shall be extended for an
additional period of 60 days (for a total of 90 days) provided that the
Transferor is pursuing with diligence and good faith the cure of a breach of
representation or warranty.
     “Cut off Date” means, with respect to the exchange of the assets, the close
of business as of October 31, 2009.
     “Defective Asset” means an Asset as to which the Transferor has breached a
representation or warranty under Section 4 hereof, which breach has a material
adverse effect on the Asset, and the Transferee has timely delivered to the
Transferor a Certificate of Defect pursuant to Section 7.03 as to such breach.
     “Exchange Purchase Price” means, with respect to an Asset the “Exchange
Purchase Price as shown on the Loan Schedule for such Asset.
     “Governmental Order” has the meaning set forth in Section 8.01(b).
     “Hazardous Materials” means (a) those substances included with the
definitions of any one or more of the terms “hazardous substances,” “hazardous
materials,” “hazardous waste” and

-3-



--------------------------------------------------------------------------------



 



“toxic substances” in CERCLA, RCRA, and the Hazardous Materials Transportation
Act, as amended, 49 U.S.C. Section 1801, et seq., and in the regulations
promulgated pursuant thereto; (b) those substances listed in the United States
Department of Transportation Table (49 CFR Section 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
CFR Section 302 and amendments thereto) as hazardous substances; (c) solid waste
or hazardous waste as defined by the Environmental Protection Agency regulations
at 40 CFR §261; (d) such other substances, materials and wastes that are or
become regulated under applicable local, state or Federal laws, or that are
classified as hazardous or toxic under Federal, state or local laws or
regulations; and (e) any materials, wastes or substances that are (i) petroleum:
(ii) polychlorinated biphenyls; (iii) within the definition of “hazardous
substance” set forth in Section 311 of the Clean Water Act (33 U.S.C.
Section 1321), or designated as “toxic pollutants” subject to Chapter 26 of the
Clean Water Act pursuant to Section 307 of the Clean Water Act (33 U.S.C.
Section 1317); (iv) flammable explosives; (v) radioactive materials; or
(vi) friable asbestos.
     “Knowledge” means, with respect to references to Aurora’s Knowledge, the
actual knowledge of the officers of Aurora who are responsible for the
day-to-day management of the Bank Loans or, with respect to references to CCPC’s
Knowledge, the actual knowledge of the officers of CCPC who are responsible for
the day-to-day management of the REIT Loans.
     “Legal Requirement” means any law, statute, ordinance, code, rule,
regulation, license, permit, authorization, decision, order, injunction or
decree of any governmental entity (or any independent agency or political
subdivision thereof) or any court with appropriate jurisdiction.
     “Liability” means any liability (whether known or unknown, whether asserted
or unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due).
     “Litigation Matters” means all matters pending in any forum that are
related to or arose out of or as the result of any of the Assets including, but
not limited to, all arbitrations, mediations, and judicial proceedings in any
local, county, state or Federal court (including any bankruptcy courts) whether
or not the Transferor is a party to or has or has not entered a notice of
appearance in such matters.
     “Loan” means a Bank Loan described in the Bank Loan Schedule or a REIT Loan
described in the REIT Loan Schedule or both, as the context may require, and
includes (a) the obligations evidenced by each Note, any promissory note renewed
by a Note, and any promissory note renewing any Note; (b) any judgments founded
upon a Note, to the extent attributable thereto and any lien arising therefrom:
and (c) the proprietary interest of the Transferor in any litigation (including,
without limitation, any foreclosure) or bankruptcy to which the Transferor is a
party or claimant based upon any such Note.
     “Loan Collateral” means any real property, machinery, equipment, fixtures
and furnishings, inventory, cash, certificates of deposit, securities, leases,
guaranties, contract rights, receivables, letters of credit, assignment of life
insurance policies, and all other property, real or personal, tangible or
intangible, new or used, securing a Loan.

-4-



--------------------------------------------------------------------------------



 



     “Loan Documents” means, with respect to each Loan, the following documents,
as and if applicable:
          (a) The Note, and if applicable, one or more allonges, or if an
original Note does not exist, a lost note affidavit, signed in connection with
the Loan bearing all intervening endorsements;
          (b) The original of the loan agreement entered into between the
borrower and the lender under the Loan, if any, and all guarantees and
indemnities, if any, executed in connection with the Loan;
          (c) The original, filed Mortgage executed in connection with the Loan,
or if the original Mortgage does not exist, a copy of the original with
recording information, and if a copy of the original Mortgage does not exist,
the Transferor shall, reasonably promptly after Closing, obtain a copy from the
applicable recording office and deliver the same to the Transferee;
          (d) Copies of all documents, if any, relating to the formation and
organization of the borrower under the Loan, together with all consents and
resolutions delivered in connection with such borrower’s obtaining the Loan:
          (e) All other documents and instruments evidencing, guaranteeing,
insuring or otherwise constituting or modifying or otherwise affecting the Loan,
or otherwise executed or delivered in connection with, or otherwise relating to,
the Loan, including all documents establishing or implementing any lockbox/cash
management arrangements and/or reserve or escrow accounts to be funded by the
borrower;
          (f) The original interest rate cap agreement applicable to the Loan,
together with an original of the related assignment of interest rate cap
agreement (if any);
          (g) A copy of the opinions of counsel (if any) of the borrower under
each Loan;
          (h) A copy of the UCC financing statements, if any, and all necessary
UCC continuation statements with evidence of filing thereon or copies thereof
certified by such borrower that such financing statements have been sent for
filing, and UCC assignments;
          (i) The original mortgagee title insurance policy, if any, together
with all endorsements thereto; and
          (j) Copies of all insurance policies relating to each Mortgaged
Property required under the Loan Documents, if any.
     “Loan Schedule” means the loan schedules attached hereto as Schedule A and
Schedule B setting forth as the Cut off Date the following information
concerning each Loan as available:
          (a) the Transferor’s loan or account number;
          (b) name and mailing address for each Obligor;

-5-



--------------------------------------------------------------------------------



 



          (c) original Principal Balance;
          (d) interest rate in effect;
          (e) stated maturity date and/or call date;
          (f) payment in effect;
          (g) last payment date and next due date;
          (h) Principal Balance as of the Closing Date;
          (i) amount of late payment fees and other charges owing;
          (j) the last known street address of the location of tangible Loan
Collateral;
          (k) a code indicating the type of Primary Loan Collateral, if any,
securing the Loan and the priority of the related lien or security interest
(e.g., first, second, etc.);
          (l) the priority of the lien of the Primary Loan Collateral, and if
the Loan is not secured by a first and prior lien or security interest in and to
the Primary Loan Collateral, a reasonable estimate of the amount of indebtedness
secured by the prior liens and security interests as reflected in the Loan
Documents as of the Closing Date;
          (m) a code indicating whether the Loan bears a fixed rate of interest
or an adjustable rate of interest, and in the case of adjustable rate Loans, the
reset date, adjustment formula and the existence of caps, if any;
          (n) a code indicating if the Loan is in foreclosure;
          (o) a code indicating the attorney status (i.e., whether the Loan has
been referred to an attorney, and if so, the name, address and telephone number
of such attorney);
          (p) the amount of any past due real estate taxes, fees or charges with
respect to the Mortgaged Property;
          (q) the annualized amount of all real estate taxes due and payable
with respect to the Mortgaged Property;
          (r) a code indicating whether escrows for taxes, insurance or other
charges are collected with respect to the Loan and the amount of any such
escrows collected but not applied for their designated purposes; and
          (s) if such is the case, a code indicating that the Loan is not
personally guaranteed by one or more guarantors;
          The Loan Schedule may be in the form of more than one list and/or
schedule, collectively setting forth all of the information required.

-6-



--------------------------------------------------------------------------------



 



     “Lost Note Affidavit” means a lost note affidavit and indemnity in
substantially the same form as Exhibit F attached hereto.
     “Material” or “Materially” means in the case of the breach of any
representation or warranty set forth in Article 4 of this Agreement, a breach as
to which CCPC or Aurora reasonably can demonstrate that the total of: (i) the
cost or aggregate cost to cure or remediate such breach, plus (ii) the
diminution in value of the Loan as a result thereof, exceeds $10,000.00.
     “Mortgage” means, with respect to each Loan, a mortgage, deed of trust,
deed to secure debt, assignment of rents or leases or other instrument creating
or evidencing a lien or security interest in or to any Mortgaged Property that
secures such Loan.
     “Mortgaged Property” means, with respect to each Loan, any real property
(excluding fixtures covered by a Security Instrument other than a mortgage)
securing such Loan.
     “Note” means the original executed promissory note evidencing the
indebtedness of an Obligor under a Loan, or if an original executed promissory
note does not exist, a Lost Note Affidavit, signed in connection with the Loan
with a true copy of the Note attached thereto, or other document (original or
true copy) which is sufficient to evidence the indebtedness under the Loan, such
that the Transferee may enforce an action at law to collect such indebtedness,
together with the original of any allonge, rider, addendum or amendment thereto
and any assignments thereof.
     “Obligor” means a borrower, mortgagor, guarantor or judgment debtor under a
Loan or other Person who owes payments or is responsible for performance under a
Loan.
     “Party” or “Parties” has the meaning set forth in the preface above.
     “Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or other entity, or a governmental authority (or
any department, agency, or political subdivision thereof).
     “Power of Attorney” means an irrevocable limited power of attorney given by
the Transferor granting the authority to the representatives of the Transferee
named therein to execute such documents and to take such actions as specified
therein, all as set forth in the form attached as Exhibit G hereto.
     “Primary Loan Collateral” means the Loan Collateral specifically set forth
in the Loan Schedule.
     “Principal Balance” means, as of any date of determination, the then unpaid
principal balance of a Loan.
     “RCRA” means the Resource Conservation and Recovery Act of 1976, as
amended, 42 U.S.C. Section 6901. et seq.

-7-



--------------------------------------------------------------------------------



 



     “REIT Loan” means a Loan owned by CCPC on the date hereof that is
identified on the REIT Loan Schedule.
     “Replacement Loans” has the meaning set forth in Section 7.04.
     “Servicer” means, from and after the Closing Date, any servicer of any or
all of the REIT Loans or the Bank Loans, as applicable, identified by the
Transferee of such Loan.
     “Subsidiary” means any corporation, limited liability company, partnership
or trust with respect to which a specified Person (or a Subsidiary thereof) owns
a majority of the equity ownership interests or has the power to vote or direct
the management and control thereof.
     “Transferee” means, with respect to the Bank Loans, CCPC, and with respect
to the REIT Loans, Aurora.
     “Transferor” means, with respect to the Bank Loans, Aurora, and with
respect to the REIT Loans, CCPC.
     “UCC” means the Uniform Commercial Code as in effect in the relevant
jurisdiction.
     “UCC Financing Statement” means a financing statement executed and filed
pursuant to the UCC as in effect in the relevant jurisdiction.
2. Exchange/Assignment.
     2.01 Exchange and Assignment. On and subject to the terms and conditions of
this Agreement, Aurora agrees to transfer, assign and sell to CCPC all right,
title and interest of Aurora in and to the Bank Loans and in consideration for
such transfer CCPC agrees to transfer, assign and sell to Aurora all right,
title and interest of CCPC in and to the REIT Loans.
     2.02 Closing. The closing of the transactions contemplated by this
Agreement shall take place in accordance with this Section 2.02, and at the
offices of Aurora located at 1271 Avenue of the Americas, 46th Floor, New York,
New York, 10019, commencing at 9:00 a.m. local time, or at such other place,
date or time as the Parties may mutually agree. The closing of the exchange and
assignment of the Loans (the “Closing”) shall occur on the date hereof, or on
such later date as all conditions to Closing set forth in Section 6 have been
satisfied (the “Closing Date”). All Closing deliveries, requirements,
adjustments and conditions shall be applicable to the Closing Date with respect
to the Loans.
     2.03 Deliveries at Closing With Respect to the Loans. At the Closing with
respect to each applicable Loan, the Transferor shall execute and deliver or
cause to be delivered to the Transferee or on behalf of the Transferee to the
party designated below:
          (a) the Note, together with an Allonge from the Transferor to the
Transferee. If directed by the Transferee, the Transferor shall deliver the Note
and Allonges to any other Person;
          (b) the Loan Documents (other than the Note) to the Servicer or any
other Person;

-8-



--------------------------------------------------------------------------------



 



          (c) the Asset File to the Servicer or any other Person;
          (d) the Bill of Sale to the Transferee;
          (e) Powers of Attorney, in such number as may be reasonably requested
by the Transferee;
          (f) the Closing Statement; and
          (g) an incumbency certificate of the Transferor together with a
certified copy of resolutions of the Transferor’s Board of Directors evidencing
appropriate corporate authority for and approval of the transactions
contemplated by this Agreement accompanied by a certificate of an officer or
in-house legal counsel of the Transferor attesting to the accuracy and continued
effectiveness of the resolutions.
     2.04 Additional Deliveries. Within one hundred eighty (180) days after the
Closing, (i) the Transferee shall prepare or cause the Servicer to prepare an
Assignment for each Loan and present it for execution by the Transferor, and the
Transferor shall thereafter execute such Assignment and make it available to the
Transferee or its designee; and (ii) the Transferee shall cause such Assignment
to be recorded with the proper recording office and concurrently shall deliver
to the custodian a copy of such Assignment with evidence of recording and an
assignment of mortgage in blank executed by the Transferee. Following the
Closing, upon request by the Transferee, and without payment of further
consideration and with no further liability to the Transferee, the Transferor
shall execute, acknowledge and deliver or cause to be executed, acknowledged and
delivered to the Transferee such further instruments, documents and assurances,
as may be required from time to time to complete the transactions contemplated
by this Agreement, including any such other documents as are customarily
delivered by assignors of similar loans and which have been reasonably requested
by the Transferee, including without limitation, assignments of life insurance
policies, assignments of collateral accounts and assignments of documents or
other property which have been pledged to secure a Loan. The Transferor may
elect to permit the Transferee to execute and, if not timely executed and
delivered by the Transferor, the Transferee shall be permitted to execute on
behalf of the Transferor, pursuant to the Power of Attorney, the additional
documents described in this Section 2.04 or in a separate writing signed by the
Transferor.
     2.05 Transfer and Recordation Fees and Taxes; Other Costs. The Transferor
shall pay all transfer, filing and recording fees and taxes, reasonable
out-of-pocket costs and expenses, and all state, county or city documentary
taxes, if any, relating to the filing or recording of any Mortgage and any Loan
Document or the assignment of any Loan Document in accordance with all Legal
Requirements, with the exception of the tiling and recording fees for filing of
UCC-3 transfers and assignments which will be paid by the Transferee. The
Transferee shall pay all transfer tax, and the Transferee shall prepare the
necessary forms in connection with such Closing Documents. The Transferor shall
execute such forms to the extent required by Legal Requirements. Any of the
foregoing costs which cannot be determined or paid at Closing shall be paid by
the Party responsible post-Closing promptly after such amounts are determined or
payable.

-9-



--------------------------------------------------------------------------------



 



     2.06 Delivery of Files. The Transferee shall take delivery or constructive
delivery, as the case may be, of all Asset Files on the Closing Date. After
Closing, the Transferor shall have no responsibility for the safekeeping of the
Asset Files and all risk of loss or damage with respect to such files shall be
borne by the Transferee. All expenses incurred with respect to the shipment of
such files to the Transferee or the Transferee’s agent shall be paid by the
Transferee. The Transferee agrees to abide by all Legal Requirements regarding
the preservation and maintenance of all Loan Documents and records relating to
the Loans transferred to it, including but not limited to the length of time
such documents and records are to be retained. After delivery of the Asset Files
to the Transferee, the Transferor may continue to use, inspect and make extracts
from or copies of such files, to the extent available, in each case upon the
Transferor’s reasonable notice to the Transferee and at the Transferor’s
expense.
     2.07 Conditional Delivery of Closing Documents. In order to expedite
Closing, each Party shall have the right to execute and deliver Closing
Documents (in the forms required by this Agreement and dated as of the Closing
Date determined in accordance with this Agreement) to the other Party prior to
Closing. Each such delivery prior to Closing shall be subject to the conditions
subsequent (without the necessity of the delivering Party repeating such
conditions upon any such delivery) that (i) each such delivery shall be
effective only upon the completion of Closing in accordance with this Agreement,
and (ii) if this Agreement is terminated or if Closing is not completed prior to
the date herein specified for Closing, then the receiving Party shall promptly
return all such Closing Documents to the delivering Party.
     2.08 Review of Asset Files.Prior to Closing, the Transferor will permit
representatives of the Transferee to have full access at all reasonable times
upon reasonable prior notice to the Transferor, and in a manner so as not to
interfere with the normal business operations of the Transferor to all Asset
Files.
     2.09 Warranty Matters. The Transferor shall promptly notify the Transferee
of any failure of an Asset to comply with the representations and warranties set
forth in Section 4 of which the Transferor obtains Knowledge after the Closing
Date.
     2.10 Notice of Claims. The Transferor shall promptly notify the Transferee
of any Claims made or threatened relating to any Asset of which the Transferor
has Knowledge. This provision shall not require the Transferor to conduct any
investigation to determine if any Claims exist.
     2.11 Commitments. The Transferee agrees to comply with the commitments of
the Transferor relating to modifications to the Loans and the Loan Documents.
     2.12 Post Closing Adjustments. The Transferor and Transferee shall, within
sixty (60) days after Closing, agree to make delivery to CCPC, if necessary, an
amount to ensure a transfer of at least equal value of assets as between the
Parties.

-10-



--------------------------------------------------------------------------------



 



3. Representations and Warranties Concerning the Transaction.
     3.01 Representations and Warranties of Aurora. Except as set forth in the
Exception Schedule, Aurora represents and warrants to CCPC that the statements
contained in this Section 3.01 are correct and complete as of the date of this
Agreement.
          (a) Organization. Aurora is a Federally chartered, regulated and
insured savings institution, and is duly organized and validly existing under
the laws of the United States of America.
          (b) Authority. Aurora has taken all necessary action to authorize its
execution, delivery and performance of, and has the power and authority to
execute, deliver and perform its obligations under, this Agreement and all
Closing Documents, and to consummate the transactions contemplated hereby and
thereby.
          (c) Enforceability. This Agreement, all Closing Documents and all of
the obligations of Aurora hereunder and thereunder are the legal, valid and
binding obligations of Aurora, enforceable against Aurora in accordance with
their terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting the
enforcement of creditors’ rights generally and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
          (d) No Conflict; Consents. Neither Aurora’s execution and delivery of
this Agreement nor the performance of its obligations hereunder will conflict
with any provision of any Legal Requirement to which Aurora is subject, nor
conflict with or result in a breach of or constitute a default under any of the
terms, conditions or provisions of any agreement to which Aurora is a party or
by which it is bound. Aurora has obtained all consents, approvals,
authorizations and orders of any court or governmental agency or body required
for its execution, delivery and performance of this Agreement.
          (e) Pending Legal Action. To Aurora’s Knowledge, there is no action,
suit or proceeding pending against Aurora in any court or by or before any other
governmental agency or instrumentality which if determined adversely to Aurora
would materially or adversely affect the ability of Aurora to carry out the
transactions contemplated by this Agreement.
          (f) Brokers’ Fees. Aurora does not have any agreement, liability or
obligation to pay any fees or commissions to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement for which CCPC could
become liable or obligated.
          (g) Aurora’s Financial Condition. Aurora is not insolvent as of the
date of this Agreement and shall not be rendered insolvent by the consummation
of the transactions contemplated by this Agreement. For the purposes of this
Agreement, “insolvent” shall mean that the value of Aurora’s liabilities exceeds
the value of Aurora’s assets or that Aurora is generally unable to pay its debts
as and when due.
     3.02 Representations and Warranties of CCPC. CCPC represents and warrants
to Aurora that the statements contained in this Section 3.02 are correct and
complete as of the date of this Agreement.

-11-



--------------------------------------------------------------------------------



 



          (a) Organization. CCPC is a Massachusetts corporation and is duly
organized, validly existing, and in good standing under the laws of the State of
Massachusetts.
          (b) Authority. CCPC has taken all necessary action to authorize its
execution, delivery and performance of, and has the power and authority to
execute, deliver and perform its obligations under, this Agreement and all
Closing Documents, and to consummate the transactions contemplated hereby and
thereby.
          (c) Enforceability. This Agreement, all Closing Documents and all the
obligations of CCPC hereunder and thereunder are the legal, valid and binding
obligations of CCPC, enforceable against CCPC in accordance with their terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
          (d) No Conflict; Consents. Neither CCPC’s execution and delivery of
this Agreement nor the performance of its obligations hereunder will conflict
with any provision of any Legal Requirement to which CCPC is subject, nor
conflict with or result in a breach of or constitute a default under any of the
terms, conditions or provisions of any agreement to which CCPC is a party or by
which it is bound. CCPC has obtained all consents, approvals, authorizations and
orders of any court or governmental agency or body required for its execution,
delivery and performance of this Agreement.
          (e) Pending Legal Action. To CCPC’s Knowledge, there is no action,
suit or proceeding pending against CCPC in any court or by or before any other
governmental agency or instrumentality which if determined adversely to CCPC
would materially and adversely affect the ability of CCPC to carry out the
transactions contemplated by this Agreement.
          (f) Brokers’ Fees. CCPC does not have any agreement, liability or
obligation to pay any fees or commissions to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement for which Aurora
could become liable or obligated.
          (g) CCPC’s Financial Condition. CCPC is not insolvent as of the date
of this Agreement and shall not be rendered insolvent by the consummation of the
transactions contemplated by this Agreement. For the purposes of this Agreement,
“insolvent” shall mean that the value of CCPC’s liabilities exceeds the value of
CCPC’s assets or that CCPC is generally unable to pay its debts as and when due.
4. Representations, Warranties and Covenants Concerning the Assets.
     4.01 Representations and Warranties Concerning the Bank Loans. Subject to
the limitations of survival in Section 7.01 of this Agreement, Aurora represents
and warrants to CCPC with respect to each Bank Loan that the statements
contained in this Section 4.01 are correct and complete as of the date of this
Agreement.
          (a) Ownership. Aurora is the sole legal and beneficial owner and
holder of all rights, title and interest in and to the Bank Loans, free and
clear of any and all liens, security interests, pledges, charges, or rights of
redemption. Aurora has full right and authority to sell,

-12-



--------------------------------------------------------------------------------



 



assign and transfer each of the Bank Loans without the consent of any Person,
except for consents that have or will be obtained on or before the Closing Date.
Upon conveyance of each Bank Loan to CCPC, no Person other than CCPC will have
any right, title or interest in and to each Bank Loan, including any payments
made on or in respect of the Bank Loan, except as otherwise provided in this
Agreement. No Person has any servicing rights related to the Bank Loan, except
as contemplated by this Agreement.
          (b) No Right to Future Advances; Commitments. Each Bank Loan is fully
funded and advanced, and no Person has any right to receive or compel
disbursement of any additional loan proceeds or future advances with respect to
any of the Bank Loans, nor are there any outstanding commitments to modify or
restructure any of the Bank Loans.
          (c) Enforceability. Each of the Loan Documents related to the Bank
Loans is the legal, valid and binding obligation of the Obligor, enforceable in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law). The Note with respect to each Bank Loan is not subject to any right of
rescission, set-off, counterclaim or defense. The Bank Loan is secured by a
valid and enforceable lien on or security interest (with the priority disclosed
on the Bank Loan Schedule) in the Loan Collateral for such Bank Loan having the
priority indicated on the Bank Loan Schedule. The Loan Documents related to the
Bank Loans, taken together as a whole, contain customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the practicable realization against the Loan Collateral related to
the Bank Loans of the benefits of the security intended to be provided thereby,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law).
          (d) No Modification or Waiver. Except as evidenced in the Asset File
by written documentation, Aurora has not released any Obligor or waived,
materially modified, altered, satisfied, canceled or subordinated the Bank Loans
or any Loan Documents or Loan Collateral related to the Bank Loans in any
material respect.
          (e) Litigation. To Aurora’s Knowledge, there is no litigation
outstanding, pending or threatened relating to the Bank Loans.
          (f) No Cross-Collateralization. The Loan Collateral for a Bank Loan
does not secure any obligation other than the Bank Loans transferred pursuant to
this Agreement.
          (g) Accuracy of Loan Schedule. Except as may be warranted absolutely
and without reservation in this Agreement, to Aurora’s Knowledge, all
information pertaining to the Bank Loans on the Bank Loan Schedule is true and
correct in all respects.
          (h) Loan Balance. The unpaid Principal Balance of each of the Bank
Loans is as set forth on the Bank Loan Schedule.

-13-



--------------------------------------------------------------------------------



 



          (i) Information. To Aurora’s Knowledge, Aurora did not intentionally
exclude documents or information from the Asset Files for the Bank Loans
relating to unfunded commitments, environmental assessments prepared by third
party vendors, appraisals prepared by third party vendors, or unprivileged
pending litigation materials. To Aurora’s Knowledge, no material documents have
been excluded from the Asset Files related to the Bank Loans.
          (j) Financing Statements. As to any Bank Loan for which the Primary
Loan Collateral or material security for the Bank Loan is a UCC security
interest in personal property, the UCC financing statements perfecting such
security interest have been properly filed, assigned by UCC-3 assignment
statements to Aurora and timely continued by the filing of continuation
statements as necessary to avoid lapse or expiration of perfection and/or loss
of priority.
          (k) Title Insurance. As to any Bank Loan for which the Primary Loan
Collateral or material security for the Bank Loan is a Mortgage, an ALTA (or
equivalent) policy of mortgagee title insurance has been issued to insure the
Bank Loan or a qualified independent third party has reviewed title to the
Mortgaged Property and has issued a report as to the Lien priority of the
Mortgage.
          (l) Partial Releases. With respect to any Bank Loan for which a
portion of the Mortgaged Property has been released from the Loan Collateral,
each partial release was made in the ordinary course of the administration of
the Bank Loan as contemplated by and in accordance with the Loan Documents or
usual and customary servicing practices and for consideration of the net
proceeds of the sale of the portion of the Mortgaged Property released or such
other consideration as was contemplated under the applicable Loan Documents or
usual and customary servicing practices with all such consideration of each such
partial release having been applied to the indebtedness owing under the Bank
Loan and any proceeds from such partial release were applied to reduce the
principal balance of the related Bank Loan. Each of the Loan Documents and all
of the Loan Collateral related to such Bank Loan remaining after each such
partial release continued in full force and effect, unaffected by such partial
release.
     4.02 Representations and Warranties Concerning the REIT Loans. Subject to
the limitations of survival in Section 7.01 of this Agreement and except as set
forth in the REIT Loan Schedule, CCPC represents and warrants to Aurora with
respect to each REIT Loan that the statements contained in this Section 4.02 are
correct and complete as of the date of this Agreement.
          (a) Ownership. CCPC is the sole legal and beneficial owner and holder
of all rights, title and interest in and to the REIT Loans, free and clear of
any and all liens, security interests, pledges, charges, or rights of
redemption. CCPC has full right and authority to sell, assign and transfer each
of the REIT Loans without the consent of any Person, except for consents that
have or will be obtained on or before the Closing Date. Upon conveyance of each
REIT Loan to Aurora, no Person other than Aurora will have any right, title or
interest in and to each REIT Loan, including any payments made on or in respect
of the REIT Loan, except as otherwise provided in this Agreement. No Person has
any servicing rights related to the REIT Loan, except as contemplated by this
Agreement.

-14-



--------------------------------------------------------------------------------



 



          (b) No Right to Future Advances; Commitments. Except as set forth on
the Exception Schedule, each REIT Loan is fully funded and advanced, and no
Person has any right to receive or compel disbursement of any additional loan
proceeds or future advances with respect to any of the REIT Loans, nor are there
any outstanding commitments to modify or restructure any of the REIT Loans.
          (c) Enforceability. Each of the Loan Documents related to the REIT
Loans is the legal, valid and binding obligation of the Obligor, enforceable in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law). The Note with respect to each REIT Loan is not subject to any right of
rescission, set-off, counterclaim or defense. The REIT Loan is secured by a
valid and enforceable lien on or security interest (with the priority disclosed
on the REIT Loan Schedule) in the Loan Collateral for such REIT Loan having the
priority indicated on the REIT Loan Schedule. The Loan Documents related to the
REIT Loans, taken together as a whole, contain customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the practicable realization against the Loan Collateral related to
the REIT Loans of the benefits of the security intended to be provided thereby,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law).
          (d) No Modification or Waiver. Except as evidenced in the Asset File
by written documentation, CCPC has not released any Obligor or waived,
materially modified, altered, satisfied, canceled or subordinated the REIT Loans
or any Loan Documents or Loan Collateral related to the REIT Loans in any
material respect.
          (e) Litigation. To CCPC’s Knowledge, there is no litigation
outstanding, pending or threatened relating to the REIT Loans.
          (f) No Cross-Collateralization. The Loan Collateral for a REIT Loan
does not secure any obligation other than the REIT Loans transferred pursuant to
this Agreement.
          (g) Accuracy of Loan Schedule. Except as may be warranted absolutely
and without reservation in this Agreement, to CCPC’s Knowledge, all information
pertaining to the REIT Loans on the REIT Loan Schedule is true and correct in
all respects.
          (h) Loan Balance. The unpaid Principal Balance of each of the REIT
Loans is as set forth on the REIT Loan Schedule.
          (i) Information. To CCPC’s Knowledge, CCPC did not intentionally
exclude documents or information from the Asset Files for the REIT Loans
relating to unfunded commitments, environmental assessments prepared by third
party vendors, appraisals prepared by third party vendors, or unprivileged
pending litigation materials. To CCPC’s Knowledge, no material documents have
been excluded from the Asset Files related to the REIT Loans.

-15-



--------------------------------------------------------------------------------



 



          (j) Financing Statements. As to any REIT Loan for which the Primary
Loan Collateral or material security for the REIT Loan is a UCC security
interest in personal property, the UCC financing statements perfecting such
security interest have been properly filed, assigned by UCC-3 assignment
statements to CCPC and timely continued by the filing of continuation statements
as necessary to avoid lapse or expiration of perfection and/or loss of priority.
          (k) Title Insurance. As to any REIT Loan for which the Primary Loan
Collateral or material security for the REIT Loan is a Mortgage, an ALTA (or
equivalent) policy of mortgagee title insurance has been issued to insure the
REIT Loan or a qualified independent third party has reviewed title to the
Mortgaged Property and has issued a report as to the lien priority of the
Mortgage.
          (l) Partial Releases. With respect to any REIT Loan for which a
portion of the Mortgaged Property has been released from the Loan Collateral,
each partial release was made in the ordinary course of the administration of
the REIT Loan as contemplated by and in accordance with the Loan Documents or
usual and customary servicing practices and for consideration of the net
proceeds of the sale of the portion of the Mortgaged Property released or such
other consideration as was contemplated under the applicable Loan Documents or
usual and customary servicing practices with all such consideration of each such
partial release having been applied to the indebtedness owing under the REIT
Loan and any proceeds from such partial release were applied to reduce the
principal balance of the related REIT Loan. Each of the Loan Documents and all
of the Loan Collateral related to such REIT Loan remaining after each such
partial release continued in full force and effect, unaffected by such partial
release.
     4.03 Further Cooperation. Each of the Transferors covenants and agrees that
it shall, from time to time, and with no further liability to the Transferee,
execute and deliver or cause to be executed and delivered, such additional
instruments, assignments, endorsements, papers and documents as the Transferee
may at any time reasonably request for the purpose of carrying out this
Agreement and the transfers provided for herein.
5. Servicing of Loans.
     5.01 Servicing of Loans After Closing. Transferor and Transferee shall
cooperate after Closing to ensure appropriate servicing operations are
maintained and continued. In connection therewith the Parties shall cooperate on
continuation, modification or termination of existing servicing agreements, as
the case may be, to ensure such continued servicing operations. The Assets shall
be sold, assigned and transferred to the Transferee on a whole-loan basis. As of
the Closing Date, except as otherwise provided herein, all rights, obligations,
liabilities and responsibilities with respect to the servicing of the Assets
conveyed on such date (except those liabilities existing on or before the
applicable Closing Date) shall pass to the Transferee.
     5.02 Tax Reporting. The Transferee shall file with the Internal Revenue
Service and each applicable state and local taxing authority, all forms, reports
and information returns for the Loans acquired by it at the Closing which,
pursuant to Legal Requirements, are to be filed for the portion of the calendar
year 2009 occurring after the Closing Date. The Transferor shall file with the
Internal Revenue Service and each applicable state and local taxing authority
all forms, reports

-16-



--------------------------------------------------------------------------------



 



and informative returns for the Loans transferred by it at the Closing which
pursuant to Legal Requirements are to be filed for the portion of the calendar
year ending on the Closing Date.
     5.03 Further Cooperation. After the Closing Date, each of the Transferors
shall, upon the applicable Transferee’s reasonable request, execute and deliver
to the Transferee such additional assignments, endorsements, financing
statements and other documents as shall be required, in the Transferee’s
reasonable judgment, to convey or perfect the Transferee’s right, title and
interest in any of the Assets and such pleadings or notices of substitution
necessary to substitute the Transferee for the Transferor in all Litigation
Matters related to the Loans transferred to the Transferee at Closing, all of
which shall be prepared at the Transferee’s expense. The Transferee shall
prepare and record any such additional assignments, endorsements, financing
statements, substitutions, pleadings or other documents pursuant to this
Section 5.03 at the Transferee’s sole cost and expense. The Transferee shall be
responsible for determining the appropriate location and records in which to
file any assignments, endorsements, financing statements, substitutions,
pleadings or other documents delivered pursuant to this Section 5.03.
     5.04 Litigation. Except as set forth in any Servicing Agreement to the
contrary, the Transferor shall he relieved of any obligation to prosecute,
participate in, monitor or pay any attorney’s fees or other expenses incurred in
any Litigation Matters related to the Loans transferred by the Transferor after
the Closing Date. The Transferor shall cooperate with the Transferee with
respect to the transition of all such Litigation Matters, including by providing
to the Transferee information and documentation pertinent to the Litigation
Matters.
6. Conditions to Obligation to Close.
     6.01 Conditions to Obligation of CCPC. The obligation of CCPC to consummate
the transactions to be performed by it in connection with the Closing is subject
to satisfaction of the following conditions:
          (a) the representations and warranties set forth in Section 3.01 and
Section 4.01 above shall be true and correct in all material respects at and as
of the Closing Date;
          (b) Aurora shall have performed and complied with all of its covenants
hereunder in all respects through Closing and shall have delivered Schedule A in
form reasonably acceptable to CCPC;
          (c) Aurora shall have delivered to CCPC or to the Servicer on behalf
of CCPC in accordance with Sections 2.03, the Bill of Sale and the Loan
Documents and the Allonge for each Bank Loan;
          (d) CCPC shall have consented, at its sole and absolute discretion, to
any releases (other than any release in connection with a payment in full of any
such Bank Loan), or other material modifications, changes, or negotiations
occurring after the date of this Agreement and prior to the Closing Date and
affecting or pertaining to any Bank Loan;
          (e) CCPC shall have received all requisite consents and approvals
necessary to enter into and consummate the transactions contemplated by this
Agreement and any necessary notice periods shall have lapsed; and

-17-



--------------------------------------------------------------------------------



 



          (f) No order, injunction or decree issued by any court or agency of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the transactions contemplated by this Agreement shall be in
effect. No statute, rule, regulation, order, injunction or decree shall have
been enacted, entered, promulgated or enforced by any governmental authority
that prohibits, materially restricts or makes illegal consummation of the
transactions contemplated by this Agreement.
     CCPC may waive any condition specified in this Section 6.01 if it executes
a writing so stating at or prior to Closing.
     6.02 Conditions to Obligation of Aurora. The obligation of Aurora to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:
          (a) the representations and warranties set forth in Section 3.02 and
Section 4.02 above shall be true and correct in all material respects at and as
of the Closing Date;
          (b) CCPC shall have performed and complied with all of its covenants
hereunder in all respects through Closing and shall have delivered Schedule B in
form reasonably acceptable to Aurora;
          (c) CCPC shall have delivered to Aurora or to the Servicer on behalf
of Aurora in accordance with Sections 2.03, the Bill of Sale and the Loan
Documents and the Allonge for each REIT Loan;
          (d) Aurora shall have consented, at its sole and absolute discretion,
to any releases (other than any release in connection with a payment in full of
any such REIT Loan), or other material modifications, changes, or negotiations
occurring after the date of this Agreement and prior to the Closing Date and
affecting or pertaining to any REIT Loan. Notwithstanding the foregoing, Aurora
may at its option insist that the REIT Loans are entirely unmodified, as
required by Section 4.02(d);
          (e) Aurora shall have received all requisite consents and approvals
necessary to enter into and consummate the transactions contemplated by this
Agreement and any necessary notice periods shall have lapsed; and
          (f) No order, injunction or decree issued by any court or agency of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the transactions contemplated by this Agreement shall be in
effect. No statute, rule, regulation, order, injunction or decree shall have
been enacted, entered, promulgated or enforced by any governmental authority
that prohibits, materially restricts or makes illegal consummation of the
transactions contemplated by this Agreement.
          Aurora may waive any condition specified in this Section 6.02 if it
executes a writing so stating at or prior to Closing.

-18-



--------------------------------------------------------------------------------



 



7. Remedies for Breaches of this Agreement.
     7.01 Survival of Representations and Warranties. All of the representations
and warranties of the Parties contained in Section 3.01 and Section 3.02 of this
Agreement shall survive Closing and continue in full force and effect for a
period of five (5) years thereafter. The representations and warranties in
Section 4.01 and Section 4.02 shall survive Closing and continue in full force
and effect for a period of one (1) year thereafter.
     7.02 Scope of Investigation and Other Due Diligence. The Parties agree that
the representations and warranties in Section 4.01 and Section 4.02 are made for
the purpose of establishing a remedy for the Transferee in the event that
matters mutually assumed by the Parties are not as assumed by them. The Parties
understand that if any of the representations or warranties in Section 4.01 or
Section 4.02 are breached, the Transferee’s rights and remedies are limited to
those expressly set forth in Section 7.03. In no event shall a breach of a
representation or warranty in Section 4.01 or Section 4.02 be used as evidence
of, or deemed to constitute bad faith, misconduct or fraud even in the event
that it is shown that the Transferor or any Affiliates thereof, or any of its or
their respective directors, employees, officers, lawyers, accountants or agents,
knew or should have known of the existence of information which was inconsistent
with any of the representations and warranties provided in Section 4.01 or
Section 4.02, as applicable.
     7.03 Repurchase of Defective Assets.
          (a) Notice of a Breach. In the event of a Material breach by Aurora of
a representation or warranty contained in Section 4.01 with respect to the Bank
Loans or by CCPC of a representation or warranty contained in Section 4.02 with
respect to the REIT Loans, Aurora in the case of a representation or warranty
contained in Section 4.02 and CCPC in the case of representation or warranty
contained in Section 4.01 shall have the right to give the Transferor a
Certificate of Defect no later than 30 days following the determination by the
Transferee of the breach thereof. If a Certificate of Defect is delivered by the
Transferee in a timely fashion but is considered by the Transferor to be
deficient in any respect, so long as it substantially complies with the
requirements of this Agreement, the Transferee shall be afforded a reasonable
period of time by the Transferor, not to exceed 30 days after notice from the
Transferor specifying such deficiencies in reasonable detail, in order to
supplement such Certificate and cure any deficiencies; and such Certificate, but
only so long as it substantially complies as aforesaid, shall be deemed
sufficient to avoid termination and extinguishment of the Transferee’s rights
hereunder. Each of the Transferors agrees to use commercially reasonable efforts
to cure any lapses of or missing assignments, transfer documents or the like in
the chain of title to the Note or in the Collateral Security therefor related to
a Loan transferred by such Transferor at the Closing by obtaining from prior
transferors any such missing assignments and/or transfer documents. If the
Transferee delivers a Certificate of Defect which is part of an Asset Group,
then, unless the Transferee elects otherwise in such Certificate of Defect, the
Certificate of Defect shall be deemed to cover all Assets in such Asset Group.
          (b) Transferor’s Response. By no later than 45 days following its
receipt of a Certificate of Defect, the Transferor shall notify the Transferee
in writing that the Transferor: (i) disputes that the alleged defect or breach
exists, (ii) intends to attempt to cure such defect or breach within the Cure
Period or (iii) will repurchase the allegedly Defective Assets, or if and as

-19-



--------------------------------------------------------------------------------



 



the Parties mutually agree, will remit to the Transferee a payment with respect
to such allegedly Defective Asset in an amount reflecting the diminution in
value of the Defective Asset, and the date on which such payment shall occur,
which in no event shall be later than 10 days after the Transferor’s response,
If the Transferor has given the Transferee notification of the Transferor’s
intention to attempt to cure, and if before the end of the Cure Period, the
Transferor has failed to cure the defect or breach, then the Transferor shall
repurchase the Defective Assets within 10 days following the end of such Cure
Period. If the Transferor fails to provide such notice within forty five
(45) days following its receipt of a Certificate of Defect, the Transferee shall
provide a second copy of such Certificate of Defect to the Transferor, and if
the Transferor fails to provide the notice required under this Section within
ten (10) days following its receipt of such second copy of the Certificate of
Defect it shall be deemed to have agreed to repurchase the Defective Asset and
shall repurchase the Defective Assets within fifteen (15) days following its
receipt of the second copy of the Certificate of Defect.
          (c) Repurchase. If the Transferor becomes obligated by this Agreement
to repurchase any Defective Assets from the Transferee, then (i) closing of such
repurchase shall occur within 10 days after the Transferor’s repurchase
obligation is determined, (ii) at such closing the Transferor shall pay the
Transferee by wire transfer to an account designated by the Transferee, the
Asset Repurchase Price, and (iii) the Transferee shall convey the Defective
Assets to Transferor, pursuant to documents substantially the same as the
applicable Closing Documents originally delivered to the Transferee by the
Transferor, and shall make deliveries and take all other appropriate action on
the same terms and conditions under which the Transferor had conveyed such
Defective Assets to the Transferee. Such conveyance(s) by the Transferee shall
be without recourse, representation, or warranty (express or implied) of any
kind except as follows: (1) the Transferee is the owner of the affected Assets
and has the authority to transfer such Assets free and clear of any liens to the
Transferor; (2) the terms of such Assets have not been modified by any written
or oral agreement between the Transferee and any Obligor; (3) the Transferee has
not obtained full payment on such Assets from any Obligor, guarantor or surety,
or otherwise accepted partial payment thereof in full satisfaction of the debt
evidenced thereby; (4) the Transferee has not released any collateral other than
for adequate payment to the Transferee and has not released any Obligor,
guarantor, surety or other person liable for payment of such Assets, (5) the
Transferee has not subordinated or released any security interests or liens in
any collateral that secures such Assets, and (6) the Transferee has not allowed
any liens or security interests that secure such Assets to lapse or become
unperfected.
          (d) Materiality or Defect Thresholds. The requirements that a breach
be “Material” for application of the remedies set forth in Section 7 shall not
limit (or reduce or be a credit against) the responsibility of the Transferor
to, at its option, effect a full cure of the breach or to repurchase the Loan
under this Section 7 after the defect has been determined to meet such
threshold.
     7.04 Call Provisions. CCPC acknowledges that certain of the Bank Loans
transferred to CCPC pursuant to this Agreement are subject to a call provision
in favor of the current servicer for such Bank Loans (the “Call Provisions”).
CCPC further acknowledges that the Call Provisions provide the servicer with the
right to require the owner to sell these Bank Loans to the servicer and that
such Bank Loans will be transferred to CCPC subject to the Call Provisions. In
the event that the Call Provisions with respect to one or more of the Bank Loans
are exercised, Aurora and

-20-



--------------------------------------------------------------------------------



 



CCPC will work together in good faith to make arrangements for the transfer by
Aurora of replacement loans that are acceptable to CCPC, in its sole discretion,
at fair value at the time of the exercise of the Call Provisions (the
“Replacement Loans”) Aurora will make the representations and warranties set
forth in Section 4.01 of this Agreement with respect to the Replacement Loans
and execute such other documentation as may be reasonably requested by CCPC with
respect to the transfer of the Replacement Loans. Promptly upon the consummation
of the transfer of the Replacement Loans to CCPC, CCPC shall pay to Aurora the
aggregate consideration received by CCPC from the servicer with respect to the
exercise of the Call Provisions.
     7.05 Indemnification Provisions for Benefit of CCPC. Aurora shall
indemnify, defend and hold CCPC harmless for the following: (i) the breach by
Aurora of any of the covenants of this Agreement to be performed by Aurora;
(ii) any and all liabilities arising out of the tortious or unlawful acts or
omissions of Aurora in regard to any Bank Loan prior to the Closing Date,
including but not limited to any “lender liability” or similar claims asserted
against CCPC to the extent such claims arose out of actions or omissions of
Aurora, or other events, that occurred prior to the Closing Date; or (iii) any
amount owed to attorneys or other persons for services provided to Aurora or
Aurora’s predecessor in interest with respect to any Bank Loan. Notwithstanding
the foregoing, this indemnification provision does not apply to a breach of
warranty by Aurora under Section 3.01 or Section 4.01 of this Agreement,
regardless of whether Aurora had Knowledge of a matter which was the subject of
the warranty.
     7.06 Indemnification Provision for Benefit of Aurora. CCPC shall indemnify,
defend and hold Aurora harmless for the following: (i) the breach by CCPC of any
of the covenants of this Agreement to be performed by CCPC; (ii) any and all
liabilities arising out of the tortious or unlawful acts or omissions of CCPC in
regard to any REIT Loan prior to the Closing Date, including but not limited to
any “lender liability” or similar claims asserted against Aurora to the extent
such claims arose out of actions or omissions of CCPC, or other events, that
occurred prior to the Closing Date; or (iii) any amount owed to attorneys or
other persons for services provided to CCPC or CCPC’s predecessor in interest
with respect to any REIT Loan. Notwithstanding the foregoing, this
indemnification provision does not apply to a breach of warranty by CCPC under
Section 3.02 or Section 4.02 of this Agreement, regardless of whether CCPC had
Knowledge of a matter which was the subject of the warranty.
8. Termination.
     8.01 Termination of Agreement. The Parties may terminate this Agreement as
provided below:
          (a) Aurora and CCPC may terminate this Agreement by mutual written
consent at any time prior to Closing;
          (b) either Aurora or CCPC may terminate this Agreement by written
notice to the other Party if any governmental authority shall have enacted,
issued, promulgated, enforced or entered any injunction, order, decree or ruling
or taken any other action (including the failure to have taken an action) which,
in either case, has become final and non-appealable and has the effect of making
consummation of the transactions contemplated by this Agreement illegal or

-21-



--------------------------------------------------------------------------------



 



otherwise preventing or prohibiting consummation of the transactions
contemplated by this Agreement (“Governmental Order”), and such Governmental
Order shall have become final and unappealable; provided, however, that the
terms of this Section 8.01(b) shall not be available to any Party unless such
Party shall have used its reasonable best efforts to oppose any such
Governmental Order or to have such Governmental Order vacated or made
inapplicable to the transactions contemplated by this Agreement;
          (c) CCPC may terminate this Agreement by giving written notice to
Aurora at any time prior to Closing in the event Aurora has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, and CCPC has notified Aurora of the breach, and the breach
has continued without cure for a period of 10 days after the notice of breach;
and
          (d) Aurora may terminate this Agreement by giving written notice to
CCPC at any time prior to Closing in the event CCPC has breached any material
representation, warranty, or covenant contained in this Agreement in any
material respect, and Aurora has notified CCPC of the breach, and the breach has
continued without cure for a period of ten (10) days after the notice of the
breach.
     8.02 Effect of Termination. If any Party terminates this Agreement pursuant
to Section 8.01 above, all rights and obligations of the Parties hereunder shall
terminate without any Liability of any Party to any other Party.
9. Miscellaneous.
     9.01 Further Actions. If after Closing any further action is necessary or
desirable to carry out the purposes of this Agreement, each of the Parties will
take such further action (including the execution and delivery of such further
instruments and documents) as any other Party may request.
     9.02 Press Release and Public Announcements. Either Party may issue a press
release or make a public announcement relating to the subject matter of this
Agreement with the prior written approval of the other Party, such approval not
to be unreasonably withheld, except as may be prohibited under Federal or state
law. Each Party, or any of its Affiliates, may make any public disclosure they
believe in good faith is required by applicable law or any listing or trading
agreement concerning their publicly-traded securities (in which case such Party
will use its reasonable best efforts to advise the other Party prior to the
disclosure).
     9.03 No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.
     9.04 Entire Agreement. This Agreement (including the documents referred to
herein and the schedules and exhibits attached hereto) constitutes the entire
agreement among the Parties and supersedes any prior understandings, agreements,
or representations by or among the Parties, written or oral, to the extent they
relate in any way to the subject matter hereof.

-22-



--------------------------------------------------------------------------------



 



     9.05 Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other party.
     9.06 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
     9.07 Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
     9.08 Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given if (and then
three Business Days after) it is sent by registered or certified mail, return
receipt requested, postage prepaid, and addressed to the intended recipient as
set forth below:

         
 
  If to Aurora:   Aurora Bank FSB
 
      1271 Avenue of the Americas, 46th Floor
 
      New York, New York 10019
 
      Attention: Shinjit Ghosh
 
       
 
  If to CCPC:   Capital Crossing Preferred Corporation
 
      1271 Avenue of the Americas, 46th Floor
 
      New York, New York 10019
 
      Attention: Lana Franks

Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.
     9.09 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT
TO ANY CHOICE OR CONFLICT OF LAW, PROVISION OR RULE (WHETHER OF THE STATE OF NEW
YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.
     9.10 Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by
Aurora and CCPC. No waiver by any Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation,

-23-



--------------------------------------------------------------------------------



 



or breach of warranty or covenant hereunder or affect in any way any rights
arising by virtue of any prior or subsequent such occurrence.
     9.11 Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
     9.12 Expenses. Regardless of whether Closing occurs, each Party shall be
responsible for the payment of all costs and expenses incurred by it in
negotiating and performing its obligations under this Agreement and the
transactions contemplated hereby, including, without limitation, the costs of
its due diligence providers, counsel, accountants and consultants.
     9.13 Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement. The word “including” shall mean including without
limitation. The Parties intend that each representation, warranty, and covenant
contained herein shall have independent significance. If any Party has breached
any representation, warranty, or covenant contained herein in any respect, the
fact that there exists another representation, warranty, or covenant relating to
the same subject matter (regardless of the relative levels of specificity) which
the Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of the first representation, warranty, or covenant.
     9.14 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.
     9.15 Limited Purpose of Exchange Purchase Prices. Aurora and CCPC
acknowledge that, although an Exchange Purchase Price for the Assets may be used
for certain limited purposes under this Agreement, such amounts do not represent
any allocation of value to the Assets for tax and accounting purposes. Aurora
and CCPC further acknowledge that neither the Exchange Purchase Price for the
Assets nor the Loan balances represent the fair market value of the Assets or
the underlying collateral or mortgage property. Aurora and CCPC expressly
reserve the right to allocate the values for the Assets for Federal and state
income tax purposes and their own internal accounting purposes as they
reasonably determine and in a manner different from the Exchange Purchase Price.
     9.16 Confidentiality. All information disclosed or furnished by one party
to another, whether orally or in writing, in connection with this Agreement and
the Transferee’s due diligence examination of Transferor’s files shall be deemed
to be proprietary and confidential information of the disclosing party. The
receiving party agrees not to disclose such information to any third party other
than its representatives or employees, legal counsel, accountants, advisors, or,
as necessary, to applicable regulatory agencies, or as otherwise contemplated in
this Agreement or the Exhibits and Schedules hereto. Regardless of whether
closing occurs hereunder, each party agrees that it shall not use the
proprietary or confidential information of the other party for the purpose of
soliciting customers of the other party.

-24-



--------------------------------------------------------------------------------



 



(THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.
SIGNATURES APPEAR ON THE FOLLOWING PAGE.)

-25-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the date first above written.

            AURORA BANK FSB
      By:   /s/ William Walenczyk         Name:   William Walenczyk       
Title:   Senior Vice President        CAPITAL CROSSING PREFERRED CORPORATION
      By:   /s/ Lana Harber         Name:   Lana Harber        Title:   MD     

-26-